18-3586
     Lopez Duran v. Rosen                                                    BIA
                                                                        Conroy, IJ
                                                                     A088 442 404
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of January, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            ROBERT D. SACK,
10            DENNY CHIN,
11                 Circuit Judges.
12   _____________________________________
13
14   AURELIO LOPEZ DURAN,
15            Petitioner,
16
17                    v.                                   18-3586
18                                                         NAC
19   JEFFREY A. ROSEN, ACTING UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Gisela Chavez-Garcia, Law Offices
25                                     of Gisela Chavez-Garcia, New York,
26                                     NY.
27
28   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
29                                     Assistant Attorney General;
 1                             Anthony P. Nicastro, Assistant
 2                             Director; Tracey N. McDonald,
 3                             Trial Attorney, Office of
 4                             Immigration Litigation, United
 5                             States Department of Justice,
 6                             Washington, DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Aurelio Lopez Duran, a native and citizen of

12   Mexico, seeks review of an October 31, 2018, decision of the

13   BIA affirming an October 16, 2017, decision of an Immigration

14   Judge (“IJ”) denying asylum, withholding of removal, and

15   relief under the Convention Against Torture (“CAT”).    In re

16   Aurelio Lopez Duran, No. A 088 442 404 (B.I.A. Oct. 31, 2018),

17   aff’g No. A 088 442 404 (Immig. Ct. N.Y. City Oct. 16, 2017).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history.

20       We have reviewed both the IJ’s and the BIA’s decisions

21   “for the sake of completeness.”       Wangchuck v. Dep’t of

22   Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).       The

23   applicable standards of review are well established.       See

24   8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195

25   (2d Cir. 2014) (reviewing factual findings for substantial

                                   2
 1   evidence and questions of law, including whether a proposed

 2   group is cognizable, de novo); Gjolaj v. Bureau of Citizenship

 3   & Immigration Servs., 468 F.3d 140, 143 (2d Cir. 2006)

 4   (reviewing nexus determination for substantial evidence).

 5   Lopez Duran does not challenge the denial of asylum and we

 6   find no error in the agency’s denial of withholding of removal

 7   and CAT relief.

 8          An applicant for withholding of removal must establish

 9   past persecution or that he will more likely than not be

10   persecuted in the future and that such persecution was, or

11   will    be,    on    account    of    “race,      religion,    nationality,

12   membership      in   a   particular      social    group,     and       political

13   opinion.”            8   U.S.C.      §     1231(b)(3)(A);           8      C.F.R.

14   § 1208.16(b)(1), (2).          A cognizable particular social group

15   is one that has “a common immutable characteristic,” is

16   “defined      with   particularity,”       and    is   “socially        distinct

17   within the society in question.”                 Paloka, 762 F.3d at 196

18   (quoting In re M–E–V–G–, 26 I. & N. Dec. 227, 237 (BIA 2014)).

19          Lopez Duran argues that he will be targeted by criminals

20   in Mexico on account of his membership in a group of people

21   returning from the United States who are perceived as wealthy

22   and as a member of a group of witnesses to crime.                   The agency

                                           3
 1   did not err in denying relief on either basis.     The agency

 2   correctly determined that Lopez Duran’s proposed group of

 3   individuals returning from the United States and perceived as

 4   wealthy was not a cognizable particular social group because

 5   wealth is too subjective.    See Ucelo-Gomez v. Mukasey, 509

 6   F.3d 70, 73 (2d Cir. 2007) (“When the harm visited upon

 7   members of a group is attributable to the incentives presented

 8   to ordinary criminals rather than to persecution, the scales

 9   are tipped away from considering those people a ‘particular

10   social group’ within the meaning of the [Immigration and

11   Nationality Act].”).   Although Lopez Duran argues that the

12   agency   relied   on   Ucelo-Gomez   without   conducting   an

13   independent analysis of how such individuals are perceived in

14   Mexico, Lopez Duran does not identify any evidence to support

15   his claim that individuals returning to Mexico are perceived

16   as a group within Mexican society.    See Paloka, 762 F.3d at

17   196 (“[I]n determining particularity and social distinction

18   what matters is whether society as a whole views a group as

19   socially distinct”).   He does not cite any country conditions

20   evidence in his brief and the country conditions evidence in

21   the record touches on a wide variety of topics, ranging from

22   crime to natural disasters, but does not address this proposed

                                   4
 1   group.       See Melgar de Torres v. Reno, 191 F.3d 307, 314 (2d

 2   Cir. 1999) (holding that “general crime conditions” are not

 3   a protected ground).

 4          Lopez Duran also fails to establish his membership in

 5   his other proposed social group of witnesses to crime.                His

 6   reliance on Gashi v. Holder, 702 F.3d 130 (2d Cir. 2012), to

 7   argue that that witnesses are a cognizable social group, is

 8   misplaced.      Gashi’s name was published on a list of potential

 9   witnesses against an accused war criminal, other villagers

10   knew    he    had   spoken   to   authorities,   and   other    potential

11   witnesses had been harassed.          Gashi, 702 F.3d at 132.       There

12   is no similar evidence here: Lopez Duran did not report the

13   1997 robbery to the police or testify in any proceeding and

14   there is no evidence that anyone in Mexico is aware that he

15   could be a witness to that or any other crime.

16          Finally, the agency reasonably concluded that Lopez Duran

17   did not meet his burden of proof for CAT relief.          An applicant

18   is required to show that he would “more likely than not” be

19   tortured by or with the acquiescence of government officials.

20   See    8 C.F.R.     §§ 1208.16(c)(2),    1208.18(a)(1);    Khouzam     v.

21   Ashcroft, 361 F.3d 161, 170–71 (2d Cir. 2004).                 “A private

22   actor’s behavior can constitute torture under the CAT without

                                          5
 1   a government’s specific intent to inflict it if a government

 2   official is aware of the persecutor’s conduct and intent and

 3   acquiesces in violation of the official’s duty to intervene.”

 4   Pierre v. Gonzales, 502 F.3d 109, 118 (2d Cir. 2007).

 5       The agency reasonably found that Lopez Duran did not

 6   establish the he would more likely than not be tortured in

 7   Mexico.   The IJ acknowledged Lopez Duran’s evidence of the

 8   high crime level in Mexico but reasonably concluded that such

9    general evidence did not show a likelihood of torture because

10   he was not more likely than anyone else to become a crime

11   victim.   See Mu-Xing Wang v. Ashcroft, 320 F.3d 130, 144 (2d

12   Cir. 2003) (upholding denial of CAT claim where there was

13   evidence of torture in China, but not that “someone          in

14   [petitioner’s] particular alleged circumstances [wa]s more

15   likely than not to be tortured.” (emphasis in original).).

16       For the foregoing reasons, the petition for review is

17   DENIED.   All pending motions and applications are DENIED and

18   stays VACATED.

19                               FOR THE COURT:
20                               Catherine O’Hagan Wolfe,
21                               Clerk of Court




                                   6